               Case 3:20-cv-05700-JLR Document 34 Filed 02/12/21 Page 1 of 2




 1                                                                        Honorable James L. Robart

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                    TACOMA DIVISION
 9
     PANDA PAWS RESCUE, a Washington                  Case No. 3:20-cv-5700-JLR
10   nonprofit corporation, and AMANDA GIESE,
     an individual, personally and on behalf of her
11   minor child,                                     ORDER GRANTING STIPULATED
                                                      MOTION TO AMEND COMPLAINT
12                         Plaintiffs,
                   v.
13
     GARY WALTERS, an individual,
14
                           Defendant.
15
            This matter is before the Court on the parties’ STIPULATED MOTION TO AMEND
16
     COMPLAINT (the “Stipulated Motion”). The Court, having considered this matter and the
17
     record in this case, ORDERS as follows:
18
            The Stipulated Motion is GRANTED in its entirety. Plaintiff will file the Third Amended
19
     Complaint on or before February 12, 2021. Pursuant to Fed. R. Civ. P. 15(a)(3), Defendant shall
20
     then file a responsive pleading to the Third Amended Complaint within 14 days thereof,
21
     specifically on or before February 26, 2021.
22
            DATED this 12th day of February, 2021.
23



                                                       A
24

25

26                                                     Honorable James L. Robart
                                                       United States District Judge
27

     ORDER GRANTING STIPULATED MOTION TO                          STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                                                          209 S.W. OAK STREET, SUITE 500
     AMEND COMPLAINT - 1                                                     PORTLAND, OREGON 97204
                                                                        TEL. (503) 227-1600 FAX (503) 227-6840
              Case 3:20-cv-05700-JLR Document 34 Filed 02/12/21 Page 2 of 2




 1   Presented By:
     Dated this 11th day of February, 2021.
 2
     STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
 3
     By: s/Timothy S. DeJong
 4
         Timothy S. DeJong, WSBA No. 20941
 5       Megan K. Houlihan, WSBA No. 53293

 6   209 SW Oak Street, Suite 500
     Portland, OR 97204
 7   Telephone:    (503) 227-1600
     Facsimile:    (503) 227-6840
 8
     Email:        tdejong@stollberne.com
 9                 mhoulihan@stollberne.com

10   Attorneys for Plaintiffs

11
     SINGH, SINGH & TRAUBEN, LLP
12
     By: s/ Michael Trauben
13
         Michael Trauben (pro hac vice)
14
     400 South Beverly Drive, Suite 240
15   Beverly Hills, CA 90212
     Telephone:     310-856-9705
16   Facsimile:     888-734-3555
     Email:         mtrauben@singhtraubenlaw.com
17

18   And

19   Scott S. Anders, WSBA No. 19732
     Joseph A. Rohner, IV, WSBA No. 47117
20   JORDAN RAMIS PC (VANCOUVER)
21   1499 SE Tech Center Place, Suite 380
     Vancouver, WA 98683
22   Telephone:      360-567-3904
     Facsimile:      360-567-3901
23   Email:     scott.anders@jordanramis.com
                joseph.rohner@jordanramis.com
24

25   Attorneys for Defendant

26

27

     ORDER GRANTING STIPULATED MOTION TO               STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                                               209 S.W. OAK STREET, SUITE 500
     AMEND COMPLAINT - 2                                          PORTLAND, OREGON 97204
                                                             TEL. (503) 227-1600 FAX (503) 227-6840
